Citation Nr: 1609391	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-37 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left shoulder, torn rotator cuff.

2.  Entitlement to an initial evaluation in excess of 20 percent disabling for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 20 percent disabling for right lower extremity peripheral neuropathy and radiculopathy.  

4.  Entitlement to an initial evaluation in excess of 20 percent disabling for left lower extremity peripheral neuropathy and radiculopathy.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to December 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2016, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.

In a March 2010 rating decision, the RO granted service connection and assigned separate, initial ratings for radiculopathy of the bilateral lower extremities, effective January 8, 2008.  The RO explained that as of that date the evidence revealed lumbar radiculopathy.

In a May 2010 rating decision, the RO granted service connection for peripheral neuropathy and radiculopathy of the right and left lower extremities and assigned an evaluation of 10 percent disabling, effective February 25, 2009, for each extremity.  The RO explained that the conditions were related to the service connected lumbar spine disability.

In a May 2013 rating decision, the RO, finding clear and unmistakable error in the earlier decision, granted an evaluation of 20 percent disabling for each of the lower extremities peripheral neuropathy and radiculopathy, effective April 25, 2007.

The Veteran did not file any document with VA expressing disagreement with the May 2013 decision.  However, radiculopathy is a manifestation of the Veteran's service-connected back disability.  When the Veteran disagreed with the amount of compensation awarded for the back disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back and cervical spine disabilities.  See AB v Brown, 6 Vet App 35 1993.  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2015).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the back condition.  When the Veteran appealed the ratings assigned for his back, his appeal encompassed ratings for all manifestations of the conditions.  The award of the separate ratings for radiculopathy in the March 2010, May 2010, and May 2013 rating decisions could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the June 2008 rating decision.  Thus, the issues before the Board include the initial ratings for radiculopathy of the bilateral lower extremities.   

The issues of entitlement to service connection for a left hip disability, to include as secondary to degenerative disc disease of the lumbar spine, and whether new and material evidence was received to reopen a claim of entitlement to service connection for degenerative disc disease of the cervical spine were raised by the Veteran at the hearing before the undersigned in January 2016.  However, the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over then, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Review of the claims file reveals that the Veteran was awarded Social Security Administration (SSA) benefits.  In December 2008 the Veteran submitted an incomplete award decision and his attorney's brief regarding the application for SSA benefits.  In a March 2010 Report of General Information, the Veteran was noted to report that SSA rated him as totally disabled and unemployable based on his back condition and that he felt the records may be pertinent to his claim.  It was noted "[p]lease consider requesting [V]eteran's medical information from SSA."  Thereafter, in an October 2013 Supplemental Statement of the Case, it was noted that the evidence received in December 2008 were the records from SSA. 

Review of the claim file does not reveal that an attempt has been made to obtain the Veteran's complete SSA records.  Rather, the record indicates that the incomplete records submitted by the Veteran were relied upon.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, the appeal is remanded to obtain the Veteran's complete SSA record.

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  As this remand orders attempts to obtain and associate with the claim file additional records of clinical treatment, the Veteran should be afforded another VA medical examination regarding his shoulder and lumbar spine disabilities.

Lastly, the Board finds the September 2013 VA shoulder examination to be insufficient.  The examiner diagnosed the Veteran with degenerative joint disease of the left shoulder and rendered the opinion that the Veteran's left shoulder condition was less likely than not incurred in or caused by the claimed events in service.  The rational was based solely upon the medical records being silent for a left shoulder condition from 1989 to 2004.  As such, the Veteran must be afforded another VA medical examination regarding the etiology of his left shoulder disability.

On remand, attempts must be made to obtain and associate with the claims file VA treatment records dated since July 2015.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete VA treatment records pertaining to the Veteran dated since July 2015.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Thereafter, the Veteran should be afforded the appropriate VA examination to determine the etiology of any left shoulder disability found to be present.  The claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on the examination and review of the record, the examiner should address the following: Is it at least as likely as not (50 percent or higher degree of probability) that any current left shoulder disability found to be present was incurred in or aggravated by service, to include being associated with the left shoulder injury noted in July 1988?  The examiner should also address whether the left shoulder disorder was caused or aggravated by the service-connected right shoulder disorder.  

A complete rationale must be provided for any opinion offered.  The examiner must consider all lay history provided by the Veteran.  If the examiner is unable to provide a requested opinion without resorting to mere speculation, he or she must explain why that is the case.

4.  Thereafter, afford the Veteran a VA examination to determine the nature, extent and severity of his lumbar spine disability.  The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  A complete rationale for all opinions must be provided.

The examiner should identify all back pathology found to be present.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months. 

The examiner should identify any neurological disorders associated with his spine disability.  The examiner should identify the nerve(s) affected and indicate whether the neurological disorder manifests complete or incomplete paralysis.  If the symptoms are of incomplete paralysis the examiner should identify whether it is mild, moderate or severe in nature.

5.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


